DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 recites “either one of the first sheet layer and the second sheet layer is a shallower-uneven-layer having shallower recesses than those of the other layer” – is unclear particularly with respect to ‘the other layer” lack of antecedent basis for the term’ the other layer” in the claim.  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 14 are rejected under 35 U.S.C. 102(a) as being anticipated by
Liu et al. US Patent Application Publication 2007/0032766.

As to claim 1, Liu teaches an absorbent article 20 having an elastic film 40,42 stretchable structure in which an elastic film 44 is stacked between a first sheet layer 46 and a second sheet layer 48 (paragraphs 0044, 0055, 0059, 0061), and the first sheet layer 46 and the second sheet layer 48 are bonded together directly or through the elastic film by a large number of sheet bonded portions 92 (Figure 5B) arranged at intervals (paragraphs 0069-0073; Figures 3, 4B), wherein a region  - side panels - having the elastic film stretchable structure 40,42 includes a stretchable region (paragraphs 0055, 0059) the stretchable region contracted in a stretchable direction by a contraction force of the elastic film is extensible in the stretchable direction, and a 
As to claim 2, Liu teaches each of the sheet bonded portions 90, the first sheet layer 46 and the second sheet layer 48 are welded via a through-hole penetrating the elastic film and recesses 92 are respectively formed in surfaces of the first sheet layer and the second sheet layer (paragraphs 0068-0072), the surfaces being not faced each other, either one of the first sheet layer 46 and the second sheet layer 48 is a shallower-uneven-layer having shallower recesses than those of the other layer, and the design printing portion 92 is provided on a surface of the elastic film (Figures 6-10; paragraph 0074), the surface being on the shallower-uneven-layer side - where  Liu teaches the bonds 92 may impart a discernable feature to the front panels 40 and/or the rear panels 42 (paragraph 0074), which may include a difference in caliper (paragraphs 0070-0071). 

As to claim 14, Liu teaches  the absorbent article 20 is an underpants-type disposable diaper (Figure 3; paragraph 0044) including an outer member 26 disposed in a front body 36 and a back body 38, an inner member 22/24 fixed to the outer member 26 (paragraph 0046), the inner member 22/24  including an absorber 28, side seal portions 90 at which both side portions of the outer member 26 in the front body 36 and both side portions of the outer member in the back body 38 are bonded together (paragraph 0069), respectively, an annular lower torso portion (near leg openings), a waist opening at waist edge 55, and a pair of left and right leg openings, and the outer member in at least one of the front body and the back body has the elastic film stretchable structure 40,42 such that the stretchable direction of the stretchable region is a width direction, across a range corresponding to a space between the side seal portions 90 totally in the width direction and at least partly in a front-back direction.  Liu incorporates by reference (paragraph 0066) Morman USPN 5114781 who teaches a composite elastic material adapted to stretch in at least two directions including a width direction (Morman Abstract; col. 4, lines 57-69) 


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3-8, 10-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US Patent Application Publication 2007/0032766.
As to claims 3 and 11, Liu teaches the present invention substantially as claimed.  Liu teaches a stretchable region at the side panels 40, 42, but does not specifically teach the stretchable region is stretchable in only one direction.  Liu in paragraph 0066 incorporates by reference Morman USPN 4981747 who teaches a composite elastic material that stretches in a direction generally parallel to the direction of neck-down (stretchable direction) (Morman col. 3, lines 21-35).  Liu/Mormon teaches the elastic film stretches to at least 25% of its relaxed length (stretchable direction) (Liu paragraph 0065) in which case the width would obviously decrease as it stretches. Therefore, it would be obvious to provide the elastic film with a WIDTH-DECREASING rate as claimed that corresponding to the percent stretch 25% taught in Liu.  Additionally, the claimed value for the width-decreasing rate is 25% or less which also includes zero.  Thus, a material exhibiting little or no stretch would also be included in the claimed range.
As to claims 4, 12,  and 13, the elastic film stretchable structure 40,42 includes a plurality of regions 92A or 90 having different elongations at an elastic limit – the regions 92A as shown in Figures 6-7C are secondary mechanical bonds that serve to join the panels 40, 42 (paragraph 0075). Liu does not specifically teach the bond areas have different elongations, however, Liu does teach the bonds impact the physical characteristics such as density and caliper (paragraphs 0070-0071).  The regions having a different density and caliper would also obviously exhibit a difference in elongation when stretched.  The design printing portion 92 is not disposed at a boundary of the plurality of regions where any two secondary bonds 92A represent a plurality of regions as broadly as claimed, and the boundary of these regions are present at a panel lower leg edge 57 and the printed portion 92 is at a panel upper waist edge 55 (Figures 1, 6-7C; paragraph 0069).  
A to claim 5, the absorbent article 20 is an underpants-type disposable diaper (Figure 3; paragraph 0044) including an outer member 26 (paragraph 0056) disposed in a front body 36 and a back body 38, an inner member 24 fixed to the outer member 26, the inner member 24 including an absorber 28, side seal portions 90 at which both side portions of the outer member 26 in the front body 36 and both side portions of the outer member in the back body 39 are bonded together (at seam 90 Figure 3), respectively, an annular lower torso portion, a waist opening, and a pair of left and right leg openings (Figure 3, paragraph 0011), and the outer member 26  in at least one of the front body and the back body has the elastic film 40,42 stretchable structure such that the stretchable direction of the stretchable region is a width direction, across a range corresponding to a space between the side seal portions totally in the width direction and at least partly in a front-back direction. Liu incorporates by reference (paragraph 0066) Morman USPN 5114781 who teaches a composite elastic material adapted to stretch in at least two directions including a width direction (Morman Abstract; col. 4, lines 57-69) 
As to claim 6, Liu teaches a method of manufacturing an absorbent article 20 having an elastic film stretchable structure 40, 42 that includes a stretchable region stretchable in one direction, the method comprising:
 in forming the elastic film stretchable structure 40, 42, forming sheet bonded portions by bonding a first sheet layer 46 and a second sheet layer 48 directly or through an elastic film 44 at a large number of positions 92,92A arranged at intervals in a state in which the elastic film 44 is interposed between the first sheet layer 46 and the second sheet layer 48 while being stretched in a stretchable direction of the stretchable region (paragraph 0068-0069).  Liu does not specifically teach the stretchable structure is printed in advance of the stretching, Liu teaches various bonding techniques and methods of creating a stretch laminate (paragraphs 0064-0066).  One would be motivated to modify the article of Liu with methods taught in Liu since the references are in the same problem-solving area of printing elastic substrates in disposable personal articles. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. § 103(a).  Ex Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007)(citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent persuasive evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. § 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007)(citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. § 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
As to claim 7, see the rejection of claim 6 supra.  Additionally, Liu teaches forming the elastic film stretchable structure, forming the sheet bonded portions by bonding directly the first layer sheet and the second layer sheet by ultrasonic sealing (paragraph 0063). Liu does not specifically teach the ultrasonic bonding process, however, Liu teaches the general condition where the first sheet layer, the elastic film, and the second sheet layer are bonded (paragraph 0069) while being stretched in the stretchable direction of the stretchable region (paragraph 0065).  It would have been obvious to one having ordinary skill in the art to use the claimed elements since the elements are old and well known with an ultrasonic bonding process. 
As to claims 8 and 17, Liu teaches the present invention substantially as claimed.  Liu teaches a stretchable region at the side panels 40, 42, but does not specifically teach the stretchable region is stretchable in only one direction.  Liu in paragraph 0066 incorporates by reference Morman USPN 4981747 who teaches a composite elastic material that stretches in a direction generally parallel to the direction of neck-down (stretchable direction) (Morman col. 3, lines 21-35).  Liu/Mormon teaches the elastic film stretches to at least 25% of its relaxed length (stretchable direction) (Liu paragraph 0065) in which case the width would obviously decrease as it stretches. Therefore, it would be obvious to provide the elastic film with a WIDTH-DECREASING rate as claimed that corresponding to the percent stretch 25% taught in Liu.  Additionally, the claimed value for the width-decreasing rate is 25% or less which also includes zero.  Thus, a material exhibiting little or no stretch would also be included in the claimed range.
As to claims 10 and 20, the elastic film stretchable structure 40,42 includes a plurality of regions 92A or 90 having different elongations at an elastic limit – the regions 92A as shown in Figures 6-7C are secondary mechanical bonds that serve to join the panels 40, 42 (paragraph 0075). Liu does not specifically teach the bond areas have different elongations, however, Liu does teach the bonds impact the physical characteristics such as density and caliper (paragraphs 0070-0071).  The regions having a different density and caliper would also obviously exhibit a difference in elongation when stretched.  The design printing portion 92 is not disposed at a boundary of the plurality of regions where any two secondary bonds 92A represent a plurality of regions as broadly as claimed, and the boundary of these regions are present at a panel lower leg edge 57 and the printed portion 92 is at a panel upper waist edge 55 (Figures 1, 6-7C; paragraph 0069).  

As to claims 15 and 16, Liu teaches  the absorbent article 20 is an underpants-type disposable diaper (Figure 3; paragraph 0044) including an outer member 26 disposed in a front body 36 and a back body 38, an inner member 22/24 fixed to the outer member 26 (paragraph 0046), the inner member 22/24  including an absorber 28, side seal portions 90 at which both side portions of the outer member 26 in the front body 36 and both side portions of the outer member in the back body 38 are bonded together (paragraph 0069), respectively, an annular lower torso portion (near leg openings), a waist opening at waist edge 55, and a pair of left and right leg openings, and the outer member in at least one of the front body and the back body has the elastic film stretchable structure 40,42 such that the stretchable direction of the stretchable region is a width direction, across a range corresponding to a space between the side seal portions 90 totally in the width direction and at least partly in a front-back direction.  Liu incorporates by reference (paragraph 0066) Morman USPN 5114781 who teaches a composite elastic material adapted to stretch in at least two directions including a width direction (Morman Abstract; col. 4, lines 57-69).
Allowable Subject Matter
10.	Claims 9, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Liu teaches the present invention substantially as claimed.  Liu does not teach or suggest the method of manufacturing an absorbent article having the claimed elastic film stretchable structure where a plurality of stretchable regions having different elongations at an elastic limit is formed by making patterns of the sheet bonded portions different in combination with a printed design where in the printing, a region has the smaller elongation at the elastic limit, at the higher deformation rate, a deformed design contracted and deformed in the stretchable direction is printed. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781